UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6896


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL OWEN HARRIOT, a/k/a Lanky, a/k/a Donovan Smith, a/k/a Richard
Onyett, a/k/a Bernard Barber, a/k/a James D. Smith, a/k/a Michael Smith,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Margaret B. Seymour, Senior District Judge. (3:99-cr-00341-MBS-3)


Submitted: November 12, 2019                                Decided: November 19, 2019


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Owen Harriot, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Owen Harriot seeks to appeal the district court’s orders denying his Fed.

R. Civ. P. 60 motion and denying reconsideration. We dismiss the appeal.

       Because Harriot sought reconsideration of the district court’s previous order

denying his 28 U.S.C. § 2255 (2012) motion, the district court’s orders are not appealable

unless a circuit justice or judge issues a certificate of appealability.          28 U.S.C.

§ 2253(c)(1)(B) (2012). A COA will not issue absent “a substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find debatable or wrong the court’s assessment of the constitutional claims.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484-

85 (2000). Where the district court denies the motion on procedural grounds, the movant

must demonstrate both that the court’s dispositive procedural ruling is debatable or wrong

and that the motion states a debatable claim of the denial of a constitutional right. Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Harriot has not made

the requisite showing. Because the claims Harriot raised challenged the validity of his

convictions, the motions should have been construed as successive § 2255 motions. See

United States v. McRae, 793 F.3d 392, 397-40 (4th Cir. 2015). In the absence of prefiling

authorization from this court, the district court lacked jurisdiction to consider a successive

§ 2255 motion. See 28 U.S.C. §§ 2244(b)(3), 2255(h) (2012).



                                              2
      Accordingly, we deny a certificate of appealability and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                         DISMISSED




                                          3